Citation Nr: 0013793	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  96-07 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to 
include glaucoma and cataracts, claimed as a residual of 
exposure to mustard gas during service.

2.  Entitlement to service connection for a skin disorder, to 
include psoriasis, basal cell carcinoma, and keratosis, 
claimed as a residual of exposure to mustard gas during 
service.

3.  Entitlement to service connection for a lung disorder, to 
include chronic obstructive pulmonary disease (COPD) and lung 
cancer, claimed as a residual of exposure to mustard gas 
during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1941 to September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  That rating decision denied 
entitlement to service connection for the veteran's claimed 
lung, eye, and skin disorders as residuals of mustard gas 
exposure during service.  

In May 1997, a video conference hearing was held before 
Bettina S. Callaway, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
1991 and Supp. 1999).  

The case was previously before the Board in February 1998, 
when it was remanded for additional development of mustard 
gas exposure evidence.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The competent medical evidence of record reveals 
diagnoses of psoriasis, basal cell carcinoma of the skin, 
keratosis, glaucoma, and cataracts; these disorders are not 
among those listed under 38 C.F.R. § 3.316.

3. There is no medical opinion, or other competent evidence 
linking psoriasis, basal cell carcinoma of the skin, 
keratosis, glaucoma, or cataracts to the veteran's active 
military service or to mustard gas exposure during service. 

4.  The claim for service connection for disorders of the 
skin and eyes are not plausible.

5.  There are current medical diagnoses of chronic 
obstructive pulmonary disease (COPD) and lung cancer.  

6.  There is no competent evidence of exposure to mustard gas 
or Lewisite during service.

7.  There is no medical opinion, or other competent evidence 
linking chronic obstructive pulmonary disease (COPD) and lung 
cancer to the veteran's active military service or to mustard 
gas exposure during service.


CONCLUSIONS OF LAW

1.  The appellant has not presented well grounded claims to 
entitlement to service connection for skin and eye disorders, 
claimed as residuals of exposure to mustard gas during 
service, and therefore there is no statutory duty to assist 
the appellant in developing facts pertinent to these claims.  
38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303(b), 3.316 (1999).  

2.  A lung disorder, including COPD and lung cancer, was not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred in service as a 
result of exposure to mustard gas.   38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.316 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

Pursuant to 38 C.F.R. § 3.316 (1999), service connection may 
be established for the development of certain claimed 
conditions when there was exposure to specified vesicant 
agents during active military service.  When there was full-
body exposure to nitrogen or sulfur mustard gas during active 
service the listed conditions are chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, nasopharyngeal 
cancer, laryngeal cancer, lung (except mesothelioma) cancer 
and squamous cell carcinoma of the skin.  When there was 
full-body exposure to nitrogen or sulfur mustard or Lewisite 
during active service the listed conditions are chronic 
laryngitis, chronic bronchitis, chronic emphysema, chronic 
asthma or chronic obstructive pulmonary disease.  When there 
was full-body exposure to nitrogen mustard during active 
service the listed condition is acute nonlymphocytic 
leukemia.  Service connection may not be established for any 
of these conditions if the claimed condition is due to the 
veteran's own willful misconduct or if there is affirmative 
evidence that establishes a nonservice-related condition or 
event as the cause of the claimed condition. 38 C.F.R. 
§ 3.316 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

In general the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

Recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held 
that, in cases involving exposure to specified vesicant 
agents (mustard gas and Lewisite) under 38 C.F.R. § 3.316, 
the burden of submitting a well grounded claim is a relaxed 
standard rather than the generally applicable Caluza test.  
Specifically, the Court held that under 38 C.F.R. § 3.316 
"the veteran is relieved of his burden of providing medical 
evidence of a nexus between the current disability and the 
in-service exposure.  . . .  The regulation does not require 
a medical nexus, but rather a nexus is presumed if the other 
conditions [of the regulation] are met.  The reason behind 
this relaxed standard is the circumstances [of secrecy] 
surrounding the testing of mustard gas."  Pearlman v. West, 
11Vet. App. 443 (1998).  In cases involving exposure to 
vesicant agents under 38 C.F.R. § 3.316 the Board must assume 
that the lay testimony of such exposure is true for the 
purposes of establishing a well grounded claim.  Therefore, 
under the law as provided in Pearlman, if a veteran has one 
of the diseases specified 38 C.F.R. § 3.316, then all the 
veteran needs to do is assert that he was exposed to mustard 
gas for his claim to be well grounded.  

In cases involving exposure to vesicant agents under 
38 C.F.R. § 3.316 the Board must assume that the lay 
testimony of such exposure is true for the purposes of 
establishing a well grounded claim.  However, "whether or 
not the veteran meets the requirements of this regulation 
[38 C.F.R. § 3.316], including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  The Board, therefore, must 
consider the credibility of the veteran's testimony in light 
of all the evidence in the file.  . . .  Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider."  Pearlman v. West, 
11 Vet. App. 443 (1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  


II.  Service Department and Exposure Evidence

The veteran submitted a written statement of his allegations 
of mustard gas exposure in March 1994, the veteran also 
presented sworn testimony at a video hearing before the 
undersigned member of the Board in May 1997.  The allegations 
of mustard gas exposure are essentially the same in each 
instance.  The veteran asserts that he was exposed to mustard 
gas during basic training at the U.S. Coast Guard Training 
Station at Fort Lauderdale, Florida in the spring of 1941.  
He alleges that he was subjected to testing by Navy 
personnel.  He stated that the "testing" was done in a tent 
which had been sealed at the bottom using sand.  He testified 
that he was sworn to secrecy.  

The veteran's description of the alleged exposure is that he 
was issued a gas mask and short sleeved coveralls.  He stated 
that he entered the chamber and then was required to remove 
the gas mask and breathe the gas.  He states that the 
immediate symptoms resulting from this exposure were burning 
of his skin, nostrils, and eyes.  He stated his eyes burned, 
watered, and teared.  He alleges that he "passed out" and 
had to be taken to sickbay.  On specific questioning the 
veteran testified that he was not granted any incentive, such 
as leave or liberty, for participation in these "tests."  
He also testified that he was never examined by military 
doctors prior, or subsequent, to the gas exposure.  

The Board realizes that the nature of chemical warfare 
testing was secret, so that development of evidence regarding 
exposure during testing is often difficult.  However, M21-1, 
Part 3, Chapter 5, Subchapter II, § 5.18 provides information 
concerning the development of claims involving allegations of 
exposure to mustard gas and Lewisite during active service. 
Section 5.18 d provides instructions on the development of 
evidence of exposure to chemical weapons agents for Navy 
veterans.   The section states that for testing of naval 
personnel at locations other than the naval Research 
Laboratory, that development should be conducted with the 
Naval Branch at the National Personnel Records Center (NPRC) 
in St. Louis.   M21-1, Part 3, Chapter 5, Subchapter II, 
Section 5.18 d (April 30, 1999 Change 74) 

The manual also indicates that VA has lists of service 
department personnel who were subjected to chemical weapons 
testing and provides a contact point the VA Central Office 
Rating Procedures Staff where the RO can check to see if the 
veteran's name is on any of the lists.  M21-1, Part 3, 
Chapter 5, Subchapter II, Section 5.18 c (April 30, 1999 
Change 74).  The RO has checked all of these available 
sources in an attempt to verify the veteran's allegations of 
exposure to mustard gas during military.  

The RO has contacted the National Personnel Records Center on 
several occasions to obtain the veteran's service medical 
records, service personnel records, and to request mustard 
gas exposure information.  The RO has obtained some service 
medical records.  While not complete, these records do not 
indicate any participation in mustard gas testing.  
Subsequently the RO received negative replies to its requests 
for information.  The veteran's service personnel records 
confirm that his basic training was conducted at Fort 
Lauderdale, Florida from February to April 1941.  However, 
these records do not indicate any participation in mustard 
gas tests.  Finally, in April 1998 the VA Central Office 
Rating Procedures Staff replied to the RO that the veteran's 
name was not found of any of the mustard gas exposure lists 
in possession of VA.  

The Board understands that the veteran believes that he was 
exposed to mustard gas during "tests" during service.  
However, there are specific elements in the veteran's 
allegations which do not support that he participated in such 
tests.  The veteran indicates that he wore short sleeved 
clothes and that he had to remove his mask and breathe the 
gas.  This is inconsistent with the purpose of mustard gas 
tests which were generally conducted to ascertain the 
effectiveness of masks and protective clothing.  He also 
states that he was never examined by a physician.  This also 
is inconsistent with the procedures of tests.  Test subjects 
were medically examined to obtain test data.  That the 
veteran was not examined strongly supports that he was not 
involved in mustard gas tests as he alleges.  

The Board finds that the veteran's allegations of exposure 
are consistent with standard training involving the use of 
tear gas.  After checking all appropriate sources, there is 
no objective evidence showing that the veteran had full body 
exposure to mustard gas during service.  Therefore, the Board 
finds as fact that the veteran was not exposed to mustard gas 
or Lewisite during his military service

III.  Skin Disorders

The veteran claims that he was exposed to mustard gas during 
service and that as a result he has developed several skin 
disorders.  The veteran has submitted a variety of medical 
records showing treatment with private physicians.  These 
records reveal treatment for a variety of skin disorders.  In 
many instances biopsies were conducted with pathology reports 
providing definitive diagnosis of the disorders in question.  
February 1980 pathology reports reveal diagnoses of actinic 
keratosis and basal cell carcinoma.  A July 1984 medical 
record reveals a diagnosis of psoriasis.  An August 1991 
pathology report reveals a diagnosis of keratoacanthoma.  A 
July 1997 pathology report shows basal cell carcinoma of the 
skin.   

The skin disorders that warrant presumptive service 
connection on the basis of mustard gas exposure are scar 
formation and squamous cell carcinoma of the skin.  38 C.F.R. 
§ 3.316 (1999).  The medical evidence of record does not 
reveal that the veteran has any of the enumerated 
disabilities.  Because the veteran does not have any of the 
disabilities listed in 38 C.F.R. § 3.316 his claim for 
service connection for a skin disorder on the basis of 
mustard gas exposure cannot be well grounded.    See Caluza, 
7 Vet. App. at 506; Pearlman v. West, 11 Vet. App. 443 
(1998).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Cancer, malignant tumors, may be presumed to have been 
incurred during active military service if the cancer 
manifests to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the present case, the veteran's service medical records do 
not reveal the presence of any skin disorders during service.  
As noted in Section II above, the Board has found as fact the 
veteran was not exposed to mustard gas during military 
service.  Finally, the veteran has submitted absolutely no 
competent medical evidence which in any way relates his 
current skin disorders to his military service or to any 
alleged mustard gas exposure during service.  As such, the 
veteran does not meet any of the elements required for the 
claim to be well grounded, on a direct or presumptive basis.  
See Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 Vet. 
App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996). 

IV.  Eye Disorders

The veteran also claims that he was exposed to mustard gas 
during service and that as a result he has developed several 
eye disorders.  In August 1998 a VA eye examination of the 
veteran was conducted.  The examining physician's diagnosis 
was that the veteran suffered from glaucoma and had bilateral 
cataract surgery with implanted lenses.  

The eye disorders that warrant presumptive service connection 
on the basis of mustard gas exposure are chronic 
conjunctivitis, keratitis, and corneal opacities.  38 C.F.R. 
§ 3.316 (1999).  The medical evidence of record does not 
reveal that the veteran has any of the enumerated 
disabilities.  Specifically the Board notes that corneal 
opacities warrant service connection under 38 C.F.R. § 3.316, 
but cataracts are lens opacities, not corneal opacities.  The 
Board also notes that the veteran had been diagnosed with 
keratosis, a skin disorder, of the right eyelid.  However, 
this is different from keratitis which is an eye disorder.  
Because the veteran does not have any of the disabilities, 
listed in 38 C.F.R. § 3.316 his claim for service connection 
for an eye disorder on the basis of mustard gas exposure 
cannot be well grounded.    See Caluza, 7 Vet. App. at 506; 
Pearlman v. West, 11 Vet. App. 443 (1998).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that specific 
VA regulations which provide for presumptive service 
connection for disabilities resulting from exposure to 
various toxins such as radiation or Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In the present case, the veteran's service medical records do 
not reveal the presence of any eye disorders during service.  
As noted in Section II above, the Board has found as fact the 
veteran was not exposed to mustard gas during military 
service.  Finally, the veteran has submitted absolutely no 
competent medical evidence which in any way relates his 
current eye disorders, glaucoma and cataracts, to his 
military service or to any alleged mustard gas exposure 
during service.  As such, the veteran does not meet any of 
the elements required for the claim to be well grounded, on a 
direct or presumptive basis.  See Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996). 

V.  Lung Disorders

As noted in Section I above, under the law as provided in 
Pearlman, if a veteran has one of the diseases specified 
38 C.F.R. § 3.316 then all the veteran needs to do is assert 
that he was exposed to mustard gas for his claim to be well 
grounded.  Pearlman v. West, 11Vet. App. 443 (1998).  

The lung disorders that warrant presumptive service 
connection on the basis of mustard gas exposure are lung 
cancer (except mesothelioma), chronic laryngitis, chronic 
bronchitis, chronic emphysema, chronic asthma, and chronic 
obstructive pulmonary disease (COPD).  38 C.F.R. § 3.316 
(1999).  There is competent medical evidence showing 
diagnoses of some of these disabilities.  Since the veteran 
also alleges he was exposed to mustard gas during service, 
his claim for service connection for a lung disorder is well 
grounded.  Pearlman v. West, 11Vet. App. 443 (1998).

A September 1989 private medical record reveals a diagnosis 
of COPD and a history of asbestos exposure.  In November 1989 
the veteran had complaints of dyspnea, shortness of breath, 
and a private medical examination was conducted.  The 
examining physician noted that the veteran "smoked from his 
teenage years until his heart surgery this year."  The 
examining physician noted at least a six-year history of 
asbestos exposure in the veteran's post-service employment.  
The diagnosis included a diagnosis of COPD.  

A May 1997 private medical treatment record contains a 
diagnosis of COPD and history of asbestos exposure.  The 
narrative on this record notes that the veteran "is off to 
St. Petersburg to testify about mustard gas exposure during 
service . . .  [the veteran] has continued to smoke.  . . .  
Smoking abstinence is commended."  A September 1997 
treatment record again reveals a diagnosis of COPD with mild 
chronic bronchitis and a history of asbestos exposure.  

In July 1998 a VA examination of the veteran was conducted.  
The examining physician noted a history of mustard gas 
exposure during service.  However, it is clear from the 
examination report that the physician was merely transcribing 
the history provided by the veteran.  With respect to his 
lungs, the veteran reported a history of smoking all of his 
life.  He also reported asthma, dyspnea, and productive cough 
as well as being under treatment by a pulmonologist.  Lung 
examination noted the presence of wheezes.  The accompanying 
pulmonary function test report indicated the presence of 
restrictive lung disease.  Chest x-rays revealed pleural 
thickening.  The examining physician's diagnosis noted the 
veteran's history of mustard gas exposure in 1941 with 
transient blistering.  The diagnosis also included 
"widespread inspiratory and expiratory wheezes and rhonchi 
consistent with bronchial asthma of long duration and under 
full treatment.  History of cigarette use with probable 
underlying chronic obstructive pulmonary disease in addition 
to the asthma."  

The veteran submitted private pathology reports dated in 
December 1999.  These reports indicate that the veteran had a 
history of intense bronchitis and that a biopsy was 
conducted.  The diagnosis was that the veteran had 
"malignant cells present consistent with small cell 
carcinoma."  That is, these reports reveal the presence of 
lung cancer.  

The competent medical evidence of record reveals that the 
veteran has been diagnosed with COPD, lung cancer, chronic 
asthma, and chronic bronchitis.  All of these are diseases 
which warrant presumptive service connection on the basis of 
mustard gas exposure during service under 38 C.F.R. § 3.316.  
However, as noted above, whether the veteran meets the 
requirements 38 C.F.R. § 3.316, including whether or not the 
veteran was actually exposed to the specified vesicant 
agents, is a question of fact for the Board to determine 
after full development of the facts.  The Board, therefore, 
must consider the credibility of the veteran's testimony in 
light of all the evidence in the file.  Thus, under this 
regulation, the Board is charged with the very difficult task 
of ascertaining what transpired more than fifty years ago 
with very little evidence to consider.  Pearlman v. West, 11 
Vet. App. 443 (1998).  

The Board has fully reviewed all of the evidence of record 
related to the veteran's allegations of exposure to mustard 
gas during service in Section II above.  The Board has found 
as fact that the veteran was not exposed to mustard gas 
during service.  With no evidence of exposure to mustard gas 
during service, the preponderance of the evidence is against 
the veteran's claim for service connection for a lung 
disorder as a residual of mustard gas exposure during 
service.  

Again, notwithstanding the foregoing, the United States Court 
of Appeals for the Federal Circuit has determined that the 
veteran can still establish service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Veterans 
Appeals has held that where the issue involves medical 
causation, competent medical evidence that shows that the 
claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

We also note again that cancer, malignant tumors, may be 
presumed to have been incurred during active military service 
if the cancer manifests to a degree of 10 percent within the 
first year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the present case the veteran has submitted competent 
medical evidence revealing diagnoses of:  COPD, lung cancer, 
chronic asthma, and chronic bronchitis.  We note that the 
first diagnosis of lung cancer was over half a century after 
the veteran separated from service and well beyond the one-
year period during which presumptive service connection would 
be warranted.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

There is absolutely no competent medical evidence of record 
which in any way relates the veteran's current lung disorders 
to his military service or to any alleged mustard gas 
exposure during service.  Rather, the VA examiner relates the 
veteran's current lung disorders to his long history of 
cigarette smoking.  The veteran's private pulmonologist 
relates his lung disorders to the veteran's long history of 
cigarette smoking and his post-service asbestos exposure.  
When the veteran's claim for service connection for a lung 
disorder is considered under a direct basis under Combee v. 
Brown, the claim is not well grounded because of a lack of 
medical nexus.  See Caluza, 7 Vet. App. at 506; Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. 
App. 240 (1996). 

VI.  Conclusion

To summarize, the veteran's claim for service connection for 
a lung disorder under 38 C.F.R. § 3.316 is denied.  The 
preponderance of the evidence is against the claim.  There is 
no evidence of exposure to mustard gas during service.  

The veteran's claims for service connection for skin and eye 
disorders under 38 C.F.R. § 3.316 and his claim for service 
connection for a lung disorder on a direct basis under Combee 
v. Brown, are denied as being not well grounded.  The Board 
has thoroughly reviewed the claims file.  However, we find no 
evidence that these claims are plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that these claim are well grounded, it must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Because they are not well-grounded, the veteran's claims for 
service connection for eye and skin disorders as residuals of 
mustard gas exposure during active service are denied. 

Service connection for a lung disorder, to include COPD and 
lung cancer, as a residual of exposure to mustard gas during 
service, is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

